Per Curiam.
Appeal from an order of the District Court of Washington County dismissing a petition for a writ of habeas corpus without a hearing.
We are unable to give the matter proper consideration because of the inadequacy of the record, a situation probably due to the fact that petitioner was not represented by counsel in the district court habeas corpus proceedings. He now has retained an attorney who asserts in this court that facts exist, though not of record, which warrant relief.
Under these circumstances, we have concluded that the best disposition of this case is to remand it to the district court so that petitioner, with the aid of his attorney, can redraft the petition and assert whatever legal grounds he may have for relief. We are confident that the district court will carefully examine the petition as redrafted and, if it justifies such action, afford petitioner a full hearing wherein he can present evidence in support of his claims. State ex rel. Dinneen v. Tahash, 272 Minn. 7, 136 N. W. (2d) 847; State v. DeCloux, 272 Minn. 94, 136 N. W. (2d) 657; State ex rel. Smith v. Tahash, 272 Minn. 168, 136 N. W. (2d) 617.
Remanded.